                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


KING/MOROCCO                                                  CIVIL ACTION


VERSUS                                                        NO: 18-9004


PEAKE BMW OF NEW ORLEANS                                      SECTION: “H”


                                        ORDER
        Before the Court is a Motion for an Appeal of an October 2, 2018 Order
by Magistrate Judge Janis van Meerveld that denied Plaintiff’s Motion for
Leave to proceed in forma pauperis because Plaintiff failed to include a
properly signed declaration of his income, assets, expenses, and debts with his
Motion (Doc. 4).
        With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 1 A magistrate judge is afforded
broad discretion in resolving such motions. 2 A party aggrieved by the
magistrate judge’s ruling may appeal to the district judge within fourteen days
after service of the ruling. 3 The district judge may reverse only upon a finding
that the ruling is “clearly erroneous or contrary to law.” 4 To meet this high




1   28 U.S.C. § 636(b)(1)(A).
2   McCallon v. BP Am. Prod. Co., Nos. 05–0597, 05–0700, 2006 WL 3246886, at *2 (E.D. La.
    Nov. 8, 2006).
3   FED. R. CIV. P. 72(a).
4   28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).

                                            1
standard, the district judge must be “left with a definite and firm conviction
that a mistake has been committed.” 5
        Here, Plaintiff’s Motion for an Appeal is untimely because it has been
almost six months since Magistrate Judge van Meerveld issued her ruling on
Plaintiff’s Motion for Leave to proceed in forma pauperis. Even if Plaintiff’s
Motion were timely, however, Plaintiff has failed to make any argument or
present any evidence suggesting that the Magistrate’s ruling was clearly
erroneous or contrary to law. Accordingly, Plaintiff’s Motion for an Appeal is
DENIED.


                          New Orleans, Louisiana this 26th day of March, 2019.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




5   Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

                                              2
